Citation Nr: 9900060
Decision Date: 01/05/99	Archive Date: 06/24/99

DOCKET NO. 95-33 490               DATE JAN 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased (compensable) disability rating for
postoperative synovitis of the right ankle.

2. Entitlement to an increased (compensable) disability rating for
postoperative synovitis of the left ankle.

3. Entitlement to an increased (compensable) disability rating for
residuals of a fracture of the right fourth metacarpal.

4. Entitlement to 10 percent disability rating for multiple,
noncompensable service-connected disabilities pursuant to 38 C.F.R.
3.324.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1988 to April 1994,
with two years and 10 months prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office in Wichita, Kansas. The case
was subsequently transferred to the Chicago, Illinois, Regional
Office (RO).

REMAND

Service medical records show that the veteran was treated during
service for complaints related to the right ankle and left ankle
which were reported to be due to synovitis. He underwent surgical
procedures in January and December 1993 for treatment of these
disorders. By rating decision in July 1994, the RO established
service connection for synovitis of the right ankle and left ankle,
and assigned separate noncompensable ratings.

It appears that the July 1994 rating decision was based in part on
the report of a May 1994 VA examination which essentially showed no
clinical findings related to the ankles. However, the Board notes
that a radiological examination apparently

conducted as a part of the VA examination was interpreted as
showing degenerative arthritis of both ankles. Nevertheless, the RO
described the disabilities for rating purposes as synovitis and
apparently rated the disabilities under Diagnostic Code 5020 for
synovitis (which criteria calls for consideration of limitation of
motion). It should be noted, however, that if the disabilities were
described for rating purposes as degenerative arthritis (and not
only as synovitis), then Diagnostic Code 5003 would appear to allow
for a 10 percent rating when there is X-ray evidence of involvement
of 2 or more ma orjoints or 2 or more minorjoints. See 38 C.F.R.
4.71a, Diagnostic Code 5003. By describing the veteran's ankle
disabilities as synovitis rather than degenerative arthritis, it
appears that consideration of a 10 percent rating based on X-ray
evidence is precluded by Note 2 to Diagnostic Code 5003 which
provides that a condition rated under Diagnostic Code 5020 will not
be rated based on X-ray findings. In other words, a significant
difference may result depending on how the disabilities are
described for rating purposes.

If the record clearly showed degenerative arthritis of the ankles,
the Board would find that a 10 percent rating was warranted under
Diagnostic Code 5003 based on X-ray findings of involvement of two
joints. However, the matter is complicated in the present case in
view of a subsequent radiological examination of the ankles
conducted in April 1995 which resulted in an impression of negative
right ankle and probable small old avulsion fractures, left ankle,
but which did not reference any degenerative arthritis. The Board
is thus presented with two contradictory x-ray studies. Under the
circumstances, further development of the medical evidence must be
accomplished to clarify the correct diagnosis before the Board may
proceed with its appellate review of these issues.

Additionally, with regard to the residuals of a fracture of the
right metacarpal issue, the Board observes that while VA
examination in May 1994 was essentially negative as to clinical
findings, radiological study at that time did show a mild defon-
nity of the shaft of the fourth metacatpal, suggestive of an old
healed fracture. However, another X-ray study of the night hand
conducted in August 1994 was interpreted as showing no evidence of
fracture, dislocation, or other bone or joint pathology, and the
reported impression was "negative examination." While not as clear,
it would appear that these two studies also raise the need for
clarification,

especially in view of subsequent VA medical records which document
complaints of increased pain and weakness in the right hand.

Finally, consideration of the issue of entitlement to a 1 0 percent
rating for multiple noncompensable ratings under 38 C.F.R. 3.324
should be deferred pending the above-referenced development. The
Board notes here, however, that by rating decision in April 1995,
the RO did assign a 10 percent rating for hypertension, effective
from September 21, 1994. That action would seem to limit
consideration of entitlement to a 10 percent rating under 38 C.F.R.
3.324 to the period of time prior to September 21, 1994.

For the reasons set forth above, the case is hereby REMANDED to the
RO for the following actions:

1. Any VA medical records documenting treatment for the
disabilities at issue which are not already in the claims file
should be made of record.

2. The veteran should be scheduled for comprehensive examination of
his ankles and right hand for the purpose of ascertaining the
nature and severity of these service- connected disabilities. It is
imperative that the claims file be made available to the
examiner(s) for review in connection with the examination, and all
indicated special studies and tests, including radiological
studies, should be accomplished. The examiner(s) should
specifically report all clinical findings, including range of
motion, indications of pain, weakness, excess fatigability and
incoordination. Additionally, the examiner(s) should specifically
indicate whether or not there is clinical and/or radiological
evidence of degenerative arthritis of the ankles and whether there
is any clinical and/or radiological evidence of disability
associated with the right fourth metacarpal.

3. After completion of the above, the RO should review the expanded
record and determine whether the veteran's claims can be granted.
The RO should expressly discuss its findings regarding the
description for rating purposes of the ankle disabilities and the
use of applicable diagnostic codes. Consideration of the increased
rating issues should also include discussion of 38 C.F.R. 4.40,
4.45. The RO should then fumish the veteran and his representative
with an appropriate supplemental statement of the case (clearly
setting forth the RO's findings and analysis of the issues) and
afford them an opportunity to respond. Thereafter, the case should
be returned to the Board for appellate review.

The purpose of this remand is to clarify the medical record to
allow for proper appellate review and to assist the veteran with
his claims. The veteran is free to submit additional evidence in
support of his claims.

ALAN S. PEEVY
Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1 100(b) (1998).

- 5 - 

